   Case 21-40146           Doc 49      Filed 06/08/21 Entered 06/08/21 14:14:45                 Desc Main
                                         Document     Page 1 of 7


                                 UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MASSACHUSETTS
                                         CENTRAL DIVISION

In Re:                                                        Case Number 21-40146-CJP
Carlos M. Gutierrez, Jr.                                      Chapter 13

             MOTION OF U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
          STRUCTURED ADJUSTABLE RATE MORTGAGE LOAN TRUST, MORTGAGE
          PASS-THROUGH CERTIFICATES, SERIES 2007-10 AND/OR ITS SUCCESSORS
                 AND ASSIGNS FOR RELIEF FROM THE AUTOMATIC STAY

          Now comes U.S. Bank National Association, as Trustee for Structured Adjustable Rate Mortgage
Loan Trust, Mortgage Pass-Through Certificates, Series 2007-10 and/or its successors and assigns
(“Secured Creditor”) and states the following:

     1.      This is a proceeding for relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) and §
             362 (d)(2), and Fed. R. Bankr. P. 4001.

     2.      Carlos M. Gutierrez, Jr. (a/k/a Carlos M. Gutierrez) (hereinafter referred to as “Debtor”) is the
             mortgagor of a certain parcel of real estate known and numbered as 25 Lynne Road, Sudbury,
             MA 01776 (the “Property”). The Property is encumbered by a first mortgage given by the
             Debtor to Mortgage Electronic Registration Systems, Inc., as nominee for Mortgage Master,
             Inc. (the “Mortgage”). The Mortgage is dated March 30, 2007 and is recorded in Middlesex
             County (Southern District) Registry of Deeds in Book 49221, Page 581.

     3.      The Mortgage is now in default by reason of failure of payment of principal, interest, and late
             fees. A copy of the original Mortgage is attached hereto and is marked Exhibit A.

     4.      The Mortgage secures a promissory note given by the Debtor to Mortgage Master, Inc. in the
             original principal amount of $644,000.00 (the “Note”). Secured Creditor or its custodian
             and/or agent is, as of the date hereof, in possession of the Note. Secured Creditor is an entity
             entitled to enforce the Note. A copy of the Note is attached hereto and is marked Exhibit B.

     5.      In compliance with United States Bankruptcy Court, District of Massachusetts Local Rule
             4001-1, the following information is provided to this Court:

             a.    The Debtor’s Chapter 13 Petition was filed on February 25, 2021.




16-027063 / BK02
    Case 21-40146         Doc 49       Filed 06/08/21 Entered 06/08/21 14:14:45                     Desc Main
                                         Document     Page 2 of 7


             b.    The total sum now due Secured Creditor is approximately $656,889.79 with interest
                   through May 14, 2021.

             c.    A Chapter 13 Plan has not been confirmed.

             d.    The monthly mortgage payment is currently $2,341.41.

             e.    As of the filing of this Motion, the total of outstanding post-petition payments is
                   $7,214.48 (March 1, 2021 through April 1, 2021 @ $3,607.24/month). The Debtor also
                   has a Suspense Balance of $220.30. Accordingly, the total post-petition arrearage is
                   $6,994.18, plus attorney fees.1 It is anticipated that as of the date of the hearing on this
                   Motion no further payments will be made.

             f.    As stated above, the Mortgage was originally given to Mortgage Electronic Registration
                   Systems, Inc., as nominee for Mortgage Master, Inc. and was thereafter assigned to
                   Aurora Bank FSB. A copy of said assignment is attached hereto as Exhibit C. The
                   Mortgage was further assigned from Aurora Bank FSB to Nationstar Mortgage LLC. A
                   copy of said assignment is attached hereto as Exhibit D. The Mortgage was further
                   assigned from Nationstar Mortgage LLC to Secured Creditor. A copy of said assignment
                   is attached hereto as Exhibit E. Nationstar Mortgage LLC d/b/a Mr. Cooper is the
                   current servicer for this loan on behalf of Secured Creditor.

             g.    Upon information and belief, a Declaration of Homestead has not been recorded with
                   respect to the Property.

             h.    The pre-petition arrearage at the time of filing was $51,823.16.

     6. Upon information and belief, the Property is subject to the following encumbrances:

                Lien Holder                     Type of Lien            Amount Owed              Priority
              Secured Creditor                  1st Mortgage             $656,889.79               Yes
                CACH, LLC                        Execution               $11,577.06                No
         New England Equine Medical              Execution                $3,273.96                No
           & Surgical Center PLLC
          Sandra & Anthony Antico                 Execution               $60,886.11               No
              Real Estate LLC

1
  As of the date of this Motion, Secured Creditor has incurred approximately $1,050.00 in attorney fees and $188.00
in attorney costs in connection with this Motion. This amount will increase if counsel for Secured Creditor performs
additional services for Secured Creditor in connection with this Motion.


16-027063 / BK02
   Case 21-40146          Doc 49      Filed 06/08/21 Entered 06/08/21 14:14:45                  Desc Main
                                        Document     Page 3 of 7




                                                             Total: $732,626.92

     7. According to the Debtor’s Schedules, the fair market value of the Property is $630,000.00. For
          purposes of this Motion only, it is Secured Creditor’s opinion that the liquidation value of the
          premises is $588,827.20 calculated as the fair market value less a reasonable realtor’s fee (6%);
          deed stamps ($2,872.80); and anticipated closing costs incurred for a real estate closing
          ($500.00).

     8. Secured Creditor believes that the Debtor has no equity in the Property based upon the amount
          presently owed to Secured Creditor and others of approximately $732,626.92, and the liquidation
          value of the premises as set forth above.

     9. There is no other collateral securing the obligation to Secured Creditor.

     10. This Motion is brought for cause under 11 U.S.C. §362(d)(1) and under 11 U.S.C. §362 (d)(2)
          given that the Debtor has failed to stay current on post-petition payments, any protection Secured
          Creditor may have is eroding, there is no equity in the property and the property is not necessary
          to an effective reorganization. Accordingly, Secured Creditor requests that this Court grant relief
          from the automatic stay in order to proceed with its applicable rights and remedies, including but
          not limited to a foreclosure sale on the premises and an eviction proceeding should Secured
          Creditor, or its successor in interest, become the successful bidder at a foreclosure sale. Attached
          are redacted copies of any documents that support this Motion, such as promissory notes,
          purchase order, invoices, itemized statements of running accounts, contracts, judgments,
          mortgages, and security agreements in support of right to seek a lift of the automatic stay and
          foreclose if necessary.

     11. Secured Creditor further seeks relief in order to, at its option, offer, provide and enter into any
          potential forbearance agreement, loan modification, refinance agreement or other loan
          workout/loss mitigation agreement. Secured Creditor also requests that it be allowed to contact
          the Debtor via telephone or written correspondence to offer such an agreement. Any such
          agreement shall be non-recourse unless included in a reaffirmation agreement.




16-027063 / BK02
   Case 21-40146              Doc 49      Filed 06/08/21 Entered 06/08/21 14:14:45               Desc Main
                                            Document     Page 4 of 7


     WHEREFORE, Secured Creditor requests that the Court:

                   (1) Grant Secured Creditor relief from the 11 U.S.C. § 362 automatic stay for the purpose of
                       exercising its various non-bankruptcy rights and remedies including and without
                       limitation:

                            i. Taking possession of the Property, obtaining a deed-in-lieu of foreclosure and/or
                               foreclosing the Mortgage at issue; and
                           ii. Taking such action as may be necessary to evict the Debtor(s) and/or any
                               occupant from the Property.

                   (2) Waive the fourteen (14) day stay of relief pursuant to Federal Bankruptcy Rule
                       4001(a)(3); and

                   (3) Order such further relief as this Court deems just and proper.



          In accordance with Local Rules, Secured Creditor requests that this Motion be allowed without a
hearing unless an objection is timely filed.




DATED: June 8, 2021

                                                        Respectfully submitted,
                                                        U.S. Bank National Association, as Trustee for
                                                        Structured Adjustable Rate Mortgage Loan Trust,
                                                        Mortgage Pass-Through Certificates, Series 2007-10
                                                        By its attorney,

                                                        /s/ Marcus Pratt
                                                        Marcus Pratt, Esquire
                                                        BBO #684610
                                                        Korde & Associates, P.C.
                                                        900 Chelmsford Street, Suite 3102
                                                        Lowell, MA 01851
                                                        Tel: (978) 256-1500
                                                        bankruptcy@kordeassociates.com




16-027063 / BK02
   Case 21-40146           Doc 49    Filed 06/08/21 Entered 06/08/21 14:14:45                 Desc Main
                                       Document     Page 5 of 7


                                UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MASSACHUSETTS
                                        CENTRAL DIVISION

In Re:                                                       Case Number 21-40146-CJP
Carlos M. Gutierrez, Jr.                                     Chapter 13

      ORDER ON THE MOTION OF U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
      FOR STRUCTURED ADJUSTABLE RATE MORTGAGE LOAN TRUST, MORTGAGE
        PASS-THROUGH CERTIFICATES, SERIES 2007-10 AND/OR ITS SUCCESSORS
               AND ASSIGNS FOR RELIEF FROM THE AUTOMATIC STAY

At Worcester in said District, on the ________ day of _________________, 2021, on the Motion of U.S.
Bank National Association, as Trustee for Structured Adjustable Rate Mortgage Loan Trust, Mortgage
Pass-Through Certificates, Series 2007-10 and/or its successors and assigns (“Secured Creditor”) after
notice to all parties on the Secured Creditor’s Certificate of Service, it is hereby

ORDERED AND DECREED:

          1. Secured Creditor is granted Relief from the Automatic Stay imposed pursuant to 11 U.S.C. §
             362(a) on the filing of the Petition for Relief.

          2. Secured Creditor and any successor in interest is permitted to proceed forward to pursue its
             rights and remedies under state and/or federal law, including but not limited to a foreclosure
             of the mortgage it holds on real estate located at 25 Lynne Road, Sudbury, MA 01776, which
             mortgage is dated March 30, 2007 and recorded in Middlesex County (Southern District)
             Registry of Deeds in Book 49221, Page 581. A copy of such mortgage was attached to the
             Motion for Relief at issue. Further, Secured Creditor is authorized to proceed with its
             eviction rights in accordance within applicable law with respect to such Property should
             Secured Creditor, or its successor in interest, become the successful bidder at a foreclosure
             sale.

          3. Secured Creditor and/or its successors, assigns, and servicer may, at its option offer, provide
             and enter into a potential forbearance agreement, loan modification, refinance agreement or
             other loan workout/loss mitigation agreement. Secured Creditor may contact the Debtor via
             telephone or written correspondence to offer such an agreement. Any such agreement shall
             be non-recourse unless included in a reaffirmation agreement.


                                                   ____________________________________
                                                   Honorable Judge Panos
                                                   United States Bankruptcy Judge




16-027063 / BK02
   Case 21-40146           Doc 49   Filed 06/08/21 Entered 06/08/21 14:14:45                  Desc Main
                                      Document     Page 6 of 7


                               UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MASSACHUSETTS
                                       CENTRAL DIVISION

In Re:                                                      Case Number 21-40146-CJP
Carlos M. Gutierrez, Jr.                                    Chapter 13

                                     CERTIFICATE OF SERVICE

         I, Marcus Pratt, Attorney for U.S. Bank National Association, as Trustee for Structured
Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series 2007-10 and/or
its successors and assigns hereby certify that on June 8, 2021 I electronically filed the foregoing Motion
for Relief and Proposed Order with the United States Bankruptcy Court for the District of MA using the
CM/ECF System. I served the forgoing documents on the following CM/ECF participants:

Richard King, Assistant U.S. Trustee
Denise M. Pappalardo, Trustee
Holly H. Hines, Esquire

        I certify that I have mailed by first class mail, postage prepaid the documents electronically filed
with the Court on the following non-CM/ECF participants:

Carlos M. Gutierrez, Jr.                              New England Equine Medical & Surgical Center PLLC
25 Lynne Road                                         c/o Framingham District Court
Sudbury, MA 01776                                     600 Concord Street
                                                      Framingham, MA 01702
CACH, LLC
c/o Framingham District Court                         New England Equine Medical & Surgical Center PLLC
600 Concord Street                                    c/o Gary Howard Kreppel, Esquire
Framingham, MA 01702                                  Law Office of Gary H. Kreppel P.C.
                                                      33 Boston Post Road West, Suite 590
CACH, LLC                                             Marlborough, MA 01752
350 17th Street, Suite 4590
Denver, CO 80202                                      Sandra & Anthony Antico Real Estate LLC
                                                      c/o James R. Ferraro, Esquire
CACH, LLC                                             Ferraro and Boule
c/o James Anthony Cambece, Esquire                    2120 Commonwealth Avenue
J.A. Cambece Law Office, P.C.                         Newton, MA 02466
200 Cummings Center, Suite 173D
Beverly, MA 01915                                     Sandra & Anthony Antico Real Estate LLC
                                                      c/o Middlesex County Superior Court
Sandra & Anthony Antico Real Estate LLC               200 Trade Center
289 Elm Street                                        Woburn, MA 01801
Marlborough, MA 01752

Tax Collector:
Town of Sudbury, MA
322 Concord Road
Sudbury, MA 01776




16-027063 / BK02
   Case 21-40146   Doc 49   Filed 06/08/21 Entered 06/08/21 14:14:45      Desc Main
                              Document     Page 7 of 7


                                      /s/ Marcus Pratt
                                      Marcus Pratt, Esquire
                                      BBO #684610
                                      Korde & Associates, P.C.
                                      900 Chelmsford Street, Suite 3102
                                      Lowell, MA 01851
                                      Tel: (978) 256-1500
                                      bankruptcy@kordeassociates.com




16-027063 / BK02
